[g2017032417255350752710.jpg]

Exhibit 10.9.3

Non-Employee Directors
Annual Stock Option Award Agreement

Granted Under OpGen, Inc. 2015 Equity Incentive Plan

 

1.Grant of Option.  This certificate evidences a non-qualified stock option
(this “Stock Option”) granted by OpGen, Inc., a Delaware corporation (the
“Company”), on ______________ (the “Grant Date”), to ____________ (the
“Participant”), pursuant to the Company’s 2015 Equity Incentive Plan (as from
time to time in effect, the “Plan”).  Under this Stock Option, the Participant
may purchase, in whole or in part, on the terms herein provided, a total of
twelve thousand five hundred (12,500) shares of common stock of the Company (the
“Shares”) at $___ per Share, which is equal to the fair market value of the
Shares on the Grant Date.  The latest date on which this Stock Option, or any
part thereof, may be exercised is __________ [ten year anniversary of the Grant
Date] (the “Final Exercise Date”).  The Stock Option evidenced by this
certificate is intended to be, and is hereby designated, as a nonstatutory
option, that is, an option that does not qualify as an incentive stock option as
defined in section 422 of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”).  Defined terms used in this Award Agreement without
definition have the meanings set forth in the Plan.

This Stock Option is exercisable in the following installments prior to the
Final Exercise Date:  twenty-five percent (25%) of the Stock Option will vest
and become exercisable on the first business day of the next four calendar
quarters or ____, 1,  20__, ____ 1, 20__, _____ 1, 20__ and _____ 1, 20__.  

 

2.Exercise of Stock Option.  

(a)Each election to exercise this Stock Option shall be in writing, signed by
the Participant or the Participant’s executor, administrator, or legally
appointed representative (in the event of the Participant’s incapacity) or the
person or persons to whom this Stock Option is transferred by will or the
applicable laws of descent and distribution (collectively, the “Option Holder”),
and received by the Company at its principal office, accompanied by this
certificate and payment in full as provided in the Plan.  Subject to the further
terms and conditions provided in the Plan, the purchase price may be paid as
follows:  (i) cash or check, or (ii) delivery of a written or electronic notice
that the Option Holder has placed a market sell order with a broker acceptable
to the Company with respect to Shares then issuable upon exercise or vesting of
an Award, and that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale.  In the event that this Stock Option is
exercised by an Option Holder other than the Participant, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of the Option Holder to exercise this Stock Option.

(b)The provisions of Section 5.4(b) of the Plan apply with respect to the term
of the Award following a Termination of Service.  Without limiting the
foregoing, if the Participant has a Termination of Service prior to the
expiration of this Stock Option Award, unless varied by the Administrator in
advance of the Termination of Service date, any unvested portion of this Award
shall be forfeited and the Participant shall have one (1) year to exercise the
vested portion of this Award.  Any such exercise shall be transacted in
accordance with this Agreement and the Plan.  

 

--------------------------------------------------------------------------------

 

 

3.Notice of Disposition.  The person exercising this Stock Option shall notify
the Company when making any disposition of the Shares acquired upon exercise of
this Stock Option, whether by sale, gift or otherwise.

4.Restrictions on Transfer of Shares. If at the time this Stock Option is
exercised, the Company and any of its stockholders is a party to any agreement
restricting the transfer of any outstanding shares of the Company’s common
stock, the Administrator may provide that this Stock Option may be exercised
only if the Shares so acquired are made subject to the transfer restrictions set
forth in that agreement (or if more than one such agreement is then in effect,
the agreement or agreements specified by the Administrator).

5.Withholding; Agreement to Provide Security.  If at the time this Stock Option
is exercised the Company determines that under applicable law and regulations it
could be liable for the withholding of any federal or state tax upon exercise or
with respect to a disposition of any Shares acquired upon exercise of this Stock
Option, this Stock Option may not be exercised unless the person exercising this
Stock Option remits to the Company any amounts determined by the Company to be
required to be withheld upon exercise (or makes other arrangements satisfactory
to the Company for the payment of such taxes) and gives such security as the
Company deems adequate to meet its potential liability for the withholding of
tax upon a disposition of the Shares and agrees to augment such security from
time to time in any amount reasonably determined by the Company to be necessary
to preserve the adequacy of such security.

6.Nontransferability of Stock Option.  This Stock Option is not transferable by
the Participant otherwise than by will or the laws of descent and distribution
and is exercisable during the Participant’s lifetime only by the Participant (or
in the event of the Participant’s incapacity, the person or persons legally
appointed to act on the Participant’s behalf).

 

7.Provisions of the Plan.  This Stock Option is subject to the provisions of the
Plan, which are incorporated herein by reference.  A copy of the Plan as in
effect on the date of the grant of this Stock Option has been furnished to the
Participant.  By exercising all or any part of this Stock Option, the
Participant agrees to be bound by the terms of the Plan and this
certificate.  All initially capitalized terms used herein will have the meaning
specified in the Plan, unless another meaning is specified herein.

 

 

 

[The remainder of this page is intentionally left blank]

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

OpGen, Inc.

 

 

Dated:  _________________________________

By:  Timothy C. Dec

Title:  Chief Financial Officer

 

 

 

Acknowledged and agreed:

Participant

 

 

Dated:  _________________________________

Name:  

[Stock Option Award Agreement Signature Page]